IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID D. WATTIE, JR.,                        : No. 105 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
M.B. FINANCIAL BANK, N.A.,                   :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writs of Mandamus and Prohibition is

DENIED.